Order entered October 2, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-15-00862-CR

                           DAVID SHAWN FOTHERGILL, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 063259

                                           ORDER
        The Court REINSTATES the appeal.

        On September 30, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 1, 2015, we received appellant’s brief, together

with an extension motion. Therefore, findings are no longer necessary and we VACATE our

September 30, 2015 order.

        We GRANT the October 1, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE